—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered January 21, 1999, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing plaintiffs cause of action for negligence as against it, unanimously affirmed, without costs.
Issues of fact preclude summary judgment in appellant’s favor, including whether it was foreseeable that plaintiff would use the allegedly defective dumpster that appellant supplied to the work site and attempt to move it to the curb after it was filled with debris (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315). Concur — Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.